DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “generating a shear waves” in line 8 should be corrected to “generating a shear wave” or “generating shear waves”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “an ultrasound elastography method, comprising… displaying the ultrasound image.” However, no structural element is provided on which to display the ultrasound image. Therefore, it is unclear whether a display is an intended structure of the invention. Examiner recommends that applicant positively recite a display for “displaying the ultrasound image.”
Claim 10 recites “receiving ultrasound echoes from the first area to obtain a second ultrasound echo signal” in line 8. However, there is no indication of “a first ultrasound echo signal” in the claim. Thus the numbering of the “ultrasound echo signal” is indefinite, as it is unclear what Applicant intends as a “first ultrasound echo signal” relative to a second and third “ultrasound echo signal”, and why it is omitted in this claim. 
Claim 16 recites the limitation “the formed ultrasound beam.”  There is insufficient antecedent basis for this limitation in the claim as its parent claim 15 does not recite “a formed ultrasound beam.” Instead, claim 15 recites “excited array elements form an ultrasound beam.” Examiner recommends that Applicant clarify claim 16 by removing ‘formed’ so that the claim reads “the method of claim 15, wherein the ultrasound beam is a focused ultrasound beam or an unfocused ultrasound beam.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Specht et al. (US 2013/0218012). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Specht teaches an ultrasound elastography method (“FIG. 1 schematically illustrates one embodiment of a multiple aperture ultrasound probe 10 configured for performing elastography” [0066]), comprising:
exciting an ultrasound probe to transmit ultrasound waves to a body tissue under examination and receive ultrasound echoes to obtain a first ultrasound echo signal, wherein the ultrasound probe comprises an ultrasound transducer provided with multiple array elements (“the imaging transducer arrays 14, 16 of the probe 10 may be used for imaging the region of interest 50. The imaging transducer arrays 14, 16 may comprise any transducer array construction suitable for ultrasound imaging, such as 1D, 1.XD, 2D arrays of piezoelectric crystals or CMUT elements” [0070]; “As shown in the embodiment of FIG. 7, an elastography process 80 using a probe such as that shown in FIG. 1 (or any other suitably configured probe) may begin by obtaining 82 and storing 84 a baseline image of the target region of interest 50…In such embodiments, a baseline image may be formed by transmitting an imaging pulse from a single transducer element Tx from a first of the lateral transducer arrays 14, 16 (e.g., the right array 16), and receiving echoes on multiple elements of the second of the lateral transducer arrays 14, 16 (e.g., the left array 14)” [0103]);
obtaining an ultrasound image of the body tissue under examination according to the first ultrasound echo signal (“an elastography process 80 may generally involve the steps of obtaining 82 and storing 84 a baseline image” [0100]);
displaying the ultrasound image (“the signal processor is configured to define an image window identifying a section of the region of interest with a combination of zooming, panning, and depth selection” [0021] and “the system is configured to display a contemporaneous B-mode image of a selected image window” [0022]);
generating a shear waves in the body tissue under examination (“transmitting a shear-wave initiating pulse (an init pulse) 86 into the region of interest 50” [0100]);
exciting at least part of the array elements of the ultrasound transducer to transmit ultrasound waves and control an excitation time of each array element to be excited such that the ultrasound waves transmitted by the excited array elements form an ultrasound beam covering a first area in the body tissue under examination, wherein the shear wave propagates at least partially in the first area (“The probe 10 may also be configured to be connected to an electronic controller 100 configured to electronically control transmitted and received ultrasonic signals. The controller may be configured to transmit phased array or ping ultrasound signals, to receive and process echoes received by the imaging transducer arrays, to perform a receive beamforming process, and to form B-mode images from the received and processed echoes” [0067]; “ In some embodiments, one or both of the imaging arrays 14, 16 may include one or more transducer elements temporarily or permanently designated as transmit elements T1 through Tn. The remaining transducer elements of one or both of the imaging arrays 14, 16 may be designated as receive elements” [0093], where “T1 through Tn” define “different transmit apertures” [0094]; Thus, the controller 100 controls excitation of designated transmit elements of different transmit apertures; Further, “an imaging window may be defined during a B-mode imaging process. The defined image window may be a section of the region of interest in which elastography is to be performed” whereby “[i]n some embodiments, an image window may be as large as an entire insonified region of interest” or “a smaller section of the complete region of interest (e.g., a “zoomed-in” section)” [0099]; The insonified region of interest and defined image window in which elastography is to be performed teaches an ultrasound beam covering a first area in the body tissue under examination, wherein the shear wave propagates at least partially in the first area);
receiving ultrasound echoes from the first area to obtain a second ultrasound echo signal (“After an init pulse is transmitted 86, the system may begin imaging the region of interest at a high frame rate 88 using the lateral imaging arrays 14, 16” [0105]); and
obtaining a propagation path of the shear wave in the first area according to the second ultrasound echo signal (“the method further comprises identifying the propagating shear wave as a point cloud moving through the region of interest” [0030], whereby the “propagating shear wave as a point cloud” as illustrated in Fig. 8 below corresponds to the propagation path, since “the perturbation caused by a propagating shear wave may produce a relatively disbursed image of the propagating wave front. For example, perturbation may appear in a difference frame as a speckle pattern 92”[0110]).

    PNG
    media_image1.png
    383
    430
    media_image1.png
    Greyscale

Fig. 8 of Specht.
	Regarding claim 2, Specht further teaches the method of claim 1, further comprising: calculating an elasticity parameter representing an elasticity of the body tissue under examination in the first area according to the propagation path of the shear wave in the first area (“In some embodiments, a method of determining a shear modulus comprises transmitting a mechanical shear wave into a test medium, then imaging the test medium using a high frame rate B-mode ultrasound imaging technique as the shear wave propagates through the medium. By comparing each image frame taken during propagation of the shear wave with a reference image generated prior to transmitting the shear wave, a propagation velocity may be determined” [0045] whereby shear modulus corresponds to an elasticity parameter; “In some embodiments, the analysis may be limited to only a portion of the point cloud 92 (and/or a corresponding center line 94). For example, if it is determined (by visual inspection or by automated analysis) that a small segment of the shear wavefront is propagating faster than adjacent segments, the region(s) of apparent higher or lower propagation speed may be selected, and the speed of propagation may be calculated for only that portion of the shear wavefront” [0111] whereby speed of propagation represents another elasticity parameter).

With regard to claim 3, Specht further teaches the method of claim 2, further comprising: displaying the elasticity parameter (“In other embodiments, numeric values of elasticity may be displayed on an image of the region of interest” [0121]).

Regarding claim 4, Specht further teaches the method of claim 2, wherein the elasticity parameter comprises a propagation speed of the shear wave in the first area (see [0111]), a Young's modulus of the body tissue under examination in the first area (“Once the shear wave is captured and its propagation speed is measured, the hardness of the tissue in the region of interest, as quantified by Young's modulus (E) can be measured or determined by a controller, signal processor or computer” [0117]), a shear modulus of the body tissue under examination in the first area (see [0045]), an attenuation of the shear wave in the body tissue under examination in the first area or a ratio of the elasticity parameters of the body tissue under examination at different positions in the first area.

With regard to claim 15, Specht teaches the overlapping elements with that of claim 1 of an ultrasound elastography method ([0066]), comprising:
exciting an ultrasound probe to transmit ultrasound waves to a body tissue under
examination and receive ultrasound echoes to obtain a first ultrasound echo signal, wherein the ultrasound probe comprises an ultrasound transducer provided with multiple array elements ([0070], [0103]);
obtaining an ultrasound image of the body tissue under examination according to the first ultrasound echo signal ([01001]);
displaying the ultrasound image ([0022]);
determining a region of interest in the ultrasound image;
based on the determined region of interest, generating a shear wave in the body tissue under examination such that the generated shear wave at least partially propagates ([0100]) in the region of interest;
exciting at least part of the array elements of the ultrasound transducer to transmit ultrasound waves and controlling an excitation time of each array element to be excited such that the ultrasound waves transmitted by the excited array elements form an ultrasound beam covering ([0067], [0093]-[0094], [0099]) the region of interest;
receiving ultrasound echoes from the region of interest to obtain an ultrasound echo signal ([0105]); and
obtaining a propagation path of the shear wave in the region of interest according to the ultrasound echo signal ([0030], [0110]). Bolded text not taught previously by evidence used for claim 1. While claim 1 defines a first area instead of a region of interest, Specht discloses that “[i]n some embodiments, prior to initiating an elastographic imaging process, an imaging window may be defined during a B-mode imaging process. The defined image window may be a section of the region of interest in which elastography is to be performed” ([0099]). Here, the “imaging window” corresponds to the claimed region of interest, while the “region of interest” as used in Specht corresponds to the claimed body tissue under examination. 

Regarding claim 16, Specht further teaches the method of claim 15, wherein the formed ultrasound beam is a focused ultrasound beam or an unfocused ultrasound beam (“An ultrasound wavefront transmitted from a point source (also referred to herein as a “ping” or an unfocused ultrasound wavefront) illuminates the entire region of interest with each circular or spherical wavefront” [0061]).

With regard to claim 17, Specht further teaches the method of claim 15, further comprising: calculating an elasticity parameter representing an elasticity of the body tissue under examination in the region of interest according to the propagation path of the shear wave in the region of interest as previously conveyed for claim 2 above by the evidence in paragraphs [0045] and [0111]. 

Regarding claim 18, Specht further teaches the method of claim 17, further comprising:
obtaining an elasticity image in the region of interest according to the elasticity parameter; and displaying the elasticity image (“In some embodiments, elasticity estimates may be overlaid on an image of the region of interest. In some embodiments, such an overlay may be provided as a color coded shaded image, showing areas of high elasticity in contrasting colors to areas of relatively low elasticity. Alternatively, a propagating shear wave may be displayed on an image. In some embodiments, a propagating shear wave may be displayed as an animated moving line, as changing colors, as a moving point cloud or in other ways” [0121]).

With regard to claim 19, Specht further teaches the method of claim 17, wherein the elasticity parameter comprises a propagation speed of the shear wave in the region of interest, a Young's modulus of the body tissue under examination in the region of interest, a shear modulus of the body tissue under examination in the region of interest, an attenuation of the shear wave in the body tissue under examination in the region of interest or a ratio of the elasticity parameters of the body tissue under examination at different positions in the region of interest as previously conveyed for claim 4 above by paragraphs [0045], [0111], and [0117]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Specht in view of Chen et al. (US 2011/0263978).
With regard to claim 5, Specht teaches the method of claim 1, but does not explicitly disclose further comprising: adjusting the excitation time of the array elements to be excited in the ultrasound transducer to change a direction of the ultrasound beam formed by the ultrasound waves transmitted by the excited array element such that the ultrasound beam formed by the ultrasound waves transmitted by the excited array elements covers a second area in the body tissue under examination, wherein the shear wave propagates at least partially in the second area; receiving ultrasound echoes from the second area to obtain a third ultrasound echo signal 
and
obtaining a propagation path of the shear wave in the second area according to the third ultrasound echo signal. Chen is relied on instead as it teaches an analogous method for shear wave ultrasound vibrometry to the instant application. 
First, Chen discloses that “[t]he ultrasound transducer typically has a number of piezoelectric elements arranged in an array and driven with separate voltages. By controlling the time delay, or phase, and amplitude of the applied voltages, the ultrasonic waves produced by the piezoelectric elements (“transmission mode”) combine to produce a net ultrasonic wave focused at a selected point. By controlling the time delay and amplitude of the applied voltages, this focal point can be moved in a plane to scan the subject” ([0006]). This evidence provides support for adjusting the excitation time of the array elements to be excited in the ultrasound transducer to change a direction of the ultrasound beam formed by the ultrasound waves transmitted by the excited array element. Further, Chen teaches for FIG. 2 (modified reproduction below) “an ultrasonic vibration pulse 202, or “pushing pulse,” is applied to a vibration origin 204 in a tissue of interest 206 in order to induce vibratory motion 210 in the tissue 206. This vibratory motion 210 at a location in the tissue is interrogated by applying a series of ultrasonic detection pulses 212 to one or more motion detection points 208” ([0043]). By interrogating more than one detection point 208, the ultrasound transducer necessarily changes a direction of the ultrasound beam formed by the ultrasound waves transmitted by the excited array element such that the ultrasound beam formed by the ultrasound waves transmitted by the excited array elements covers a second area in the body tissue under examination. In other words, a second detection point (208’ in modified FIG. 2 below) corresponds to a different area of the tissue 206 than first detection point 208 wherein the shear wave propagates at least partially in the second area (vibratory motion 210).

    PNG
    media_image2.png
    514
    388
    media_image2.png
    Greyscale

Modification of FIG. 2 of Chen. A second detection point 208’ has been added to illustrate interrogation a different part of the tissue 206 wherein the shear wave (210) also propagates. 

	Further, “[u]nder the direction of a digital controller of the ultrasound system 200, which controls the transmission and reception of signals, a vibration mode is multiplexed with a detection mode” ([0057]), thus teaching receiving ultrasound echoes from the second area to obtain a third ultrasound echo signal. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller 100 of Specht with the ultrasound sound system 200 of Chen to control the phased array elements to interrogate multiple detection points subject to a shear wave in order to enable “the detection of the vibratory motion 210 by the same transducer 302 as that transmitting the vibration pulses 202 and both vibration and detection can be achieved without mechanically moving the transducer 214” (Chen [0057]). 
	With respect to obtaining a propagation path of the shear wave in the second area according to the third ultrasound echo signal, one of ordinary skill in the art would expect the modification of Specht with Chen to obtain a propagation path of the shear wave of the area of the second detection point 208 in the same manner as previously conveyed by Specht for claim 1 ([0030], [0110], and Fig. 8).

Regarding claim 6, the modification of Specht teaches the method of claim 5, further comprising:
obtaining a propagation path of the shear wave in a two-dimensional area comprising the first area and the second area according to at least the propagation path of the shear wave in the first area and the propagation path of the shear wave in the second area (see evidence and analysis for claim 5 above). Chen further teaches calculating an elasticity parameter representing an elasticity of the body tissue under examination in the two-dimensional area according to the propagation path of the shear wave in the two-dimensional area: As per the flowchart of FIG. 9, “[t]he ultrasound system 200 is, for example, operated first using B-mode scanning to acquire an anatomical ultrasound image of a region of interest, such as the heart or liver, as indicated at step 902. Next, a target of interest is determined such as by selecting in the ultrasound image a plurality of measurement points at which it is desired to obtain mechanical properties, as indicated at step 904” [0079]. Further, “at process block 920, a mechanical property of the tissue 206 is then calculated from the shear wave speed information. For example, the stiffness and viscosity of the tissue 206 are estimated from the set of shear wave speeds. These mechanical properties indicate the stiffness of the tissue of interest, which is a valuable clinical measurement” ([0088]). The “stiffness of the tissue of interest” encompasses elasticity parameters. In an example where two detection points are selected in different parts/areas of the tissue 206, the calculated mechanical properties are implicitly indicative of an area based on the two detection points.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastography data capture process of Fig. 7 of Specht with the method of Fig. 9 of Chen for the same reasons as previously conveyed by claim 5 (Chen [0057]). 

	With regard to claim 7, the modification of Specht further teaches the method of claim 6, further comprising: displaying the elasticity parameter representing the elasticity of the body tissue under examination in the two-dimensional area. One of ordinary skill in the art would expect that the evidence from Specht wherein a “numeric values of elasticity may be displayed on an image of the region of interest” [0121] as previously conveyed for claim 3 would apply to the modification with Chen and produce the expected outcome of displaying the elasticity parameter of the two-dimensional area defined by the areas containing a first and second detection point. Further, “the system is configured to display a contemporaneous B-mode image of a selected image window” ([0022]) therefore providing a two-dimensional imaging area.  
	
	Regarding claim 8, the modification of Specht further teaches the method of claim 6, further comprising: displaying the elasticity parameter representing the elasticity of the body tissue under examination in the two-dimensional area as a two-dimensional image using the same evidence (Specht [0121] and [0022]) and logic pattern as applied to claim 7 above. 

With regard to claim 9, Specht further teaches the method of claim 6, wherein the elasticity parameter comprises a propagation speed of the shear wave in the two-dimensional area, a Young's modulus of the body tissue under examination in the two-dimensional area, a shear modulus of the body tissue under examination in the two-dimensional area, an attenuation of the shear wave in the body tissue under examination in the two-dimensional area or a ratio of the elasticity parameters of the body tissue under examination at different positions in the two-dimensional area as previously conveyed by claim 4 above (Specht [0045], [0111], and [0117]).

Regarding claim 10, Specht teaches an ultrasound elastography method ([0066]), comprising:
generating a shear wave in a body tissue under examination ([0100]);
exciting at least part of array elements of an ultrasound transducer to transmit ultrasound waves and control an excitation time of each array element to be excited such that the ultrasound waves transmitted by the excited array elements form an ultrasound beam covering a first area in the body tissue under examination, wherein the shear wave propagates at least partially in the first area ([0067], [0093]-[0094], [0099]) and receiving ultrasound echoes from the first area to obtain a second ultrasound echo signal ([0105]) as previously conveyed using the same evidence and logic pattern applied to claim 1. The modification of Specht with Chen teaches adjusting the excitation time of the array elements to be excited in the ultrasound transducer to change a direction of the ultrasound beam formed by the ultrasound waves transmitted by the excited array element such that the ultrasound beam formed by the ultrasound waves transmitted by the excited array elements covers a second area in the body tissue under examination, wherein the shear wave propagates at least partially in the second area;
receiving ultrasound echoes from the second area to obtain a third ultrasound echo signal; and
obtaining a propagation path of the shear wave in a two-dimensional area comprising the first area and the second area according to at least the second ultrasound echo signal and the third ultrasound echo signal as applied to claims 5 and 6 using the same evidence and logic pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller 100 of Specht with the ultrasound sound system 200 of Chen to control the phased array elements to interrogate multiple detection points subject to a shear wave in order to enable “the detection of the vibratory motion 210 by the same transducer 302 as that transmitting the vibration pulses 202 and both vibration and detection can be achieved without mechanically moving the transducer 214” (Chen [0057]).

With regard to claim 11, the modification of Specht further teaches the method of claim 10, further comprising:
calculating an elasticity parameter representing an elasticity of the body tissue under examination in the two-dimensional area according to the propagation path of the shear wave in the two-dimensional area as applied to claim 6 previously using the same evidence and logic pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastography data capture process of Fig. 7 of Specht with the method of Fig. 9 of Chen for the same reasons as previously conveyed by claim 5 (Chen [0057]).

Regarding claim 12, the modification of Specht further teaches the method of claim 11, further comprising: displaying the elasticity parameter representing the elasticity of the body tissue under examination in the two-dimensional area as applied to claim 7 using the same evidence and logic pattern.

With regard to claim 13, the modification of Specht further teaches the method of claim 11, further comprising: displaying the elasticity parameter representing the elasticity of the body tissue under examination in the two-dimensional area as a two-dimensional image as applied to claim 8 using the same evidence and logic pattern.

Regarding claim 14, the modification of Specht further teaches the method of claim 11, wherein the elasticity parameter comprises a propagation speed of the shear wave in the two-dimensional area, a Young's modulus of the body tissue under examination in the two-dimensional area, a shear modulus of the body tissue under examination in the two-dimensional area, an attenuation of the shear wave in the body tissue under examination in the two-dimensional area or a ratio of the elasticity parameters of the body tissue under examination at different positions in the two-dimensional area as applied to claim 9 using the same evidence and logic pattern.
Regarding claim 20, Specht teaches the method of claim 15, wherein exciting at least part of the array elements of the ultrasound transducer to transmit the ultrasound waves and controlling the excitation time of each array element to be excited such that the ultrasound waves transmitted by the excited array elements form the ultrasound beam covering the region of interest, receiving the ultrasound echoes from the region of interest to obtain the ultrasound echo signal and obtaining the propagation path of the shear wave in the region of interest according to the ultrasound echo signal (see evidence and logic pattern pertaining to claim 15) comprises exciting at least part of the array elements of the ultrasound transducer to transmit the ultrasound waves and controlling the excitation time of each array element to be excited such that the ultrasound waves transmitted by the excited array elements form an ultrasound beam covering a first area (see Specht [0067], [0093]-[0094], and [0099])
However, Specht does not disclose a first area in the region of interest;
receiving ultrasound echoes from the first area to obtain a second ultrasound echo signal;
adjusting the excitation time of the array elements to be excited to change a direction of the ultrasound beam formed by the ultrasound waves transmitted by the excited array elements such that the ultrasound beam formed by the ultrasound waves transmitted by the excited array elements covers a second area in the region of interest;
receiving ultrasound echoes from the second area to obtain a third ultrasound echo signal; and
obtaining the propagation path of the shear wave in the region of interest according to at least the second ultrasound echo signal and the third ultrasound echo signal. 
While Specht teaches defining an “image window may be a section of the region of interest in which elastography is to be performed” ([0099]) where the “imaging window” corresponds to the claimed region of interest, while the “region of interest” as used in Specht corresponds to the claimed body tissue under examination as previously presented for claim 15, Chen is relied on to teach a first area and second area in the region of interest: “By way of example, and referring initially to FIG. 2, an ultrasonic vibration pulse 202, or “pushing pulse,” is applied to a vibration origin 204 in a tissue of interest 206 in order to induce vibratory motion 210 in the tissue 206” ([0043]). Here the “tissue of interest 206” corresponds to the claimed region of interest and the “imaging window” of Specht. Further, the “one or more motion detection points 208” ([0043]) within the tissue of interest 206 are interpreted as occupying different parts or areas of the tissue of interest 206 (see modification of FIG. 2 above). Thus, the evidence of Chen applied to claim 5 pertaining to adjusting the excitation time of the array elements and receiving ultrasound echoes for a first and second area (see paragraphs [0006], [0043], and [0057]) applies to the first and second area in the region of interest with the same expected outcome.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller 100 of Specht with the ultrasound sound system 200 of Chen to control the phased array elements to interrogate multiple detection points subject to a shear wave in order to enable “the detection of the vibratory motion 210 by the same transducer 302 as that transmitting the vibration pulses 202 and both vibration and detection can be achieved without mechanically moving the transducer 214” (Chen [0057]). 
With respect to obtaining a propagation path of the shear wave in the region of interest according to at least the second ultrasound echo signal and the third ultrasound echo signal, one of ordinary skill in the art would expect the modification of Specht with Chen to obtain a propagation path of the shear wave of the area of the second detection point 208 in the same manner as previously conveyed by Specht for claim 1 ([0030], [0110], and Fig. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palmeri et al. (US 2008/0249408) teach methods, systems, and computer programs for determining a mechanical parameter of a sample subject to an applied shear wave source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793